PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/449,528
Filing Date: June 24, 2019
Appellant(s): Palazzotto et al.



__________________
Jason Guerrero
For Appellants


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/22/2021.
(1) The following ground(s) of rejection are applicable to the appealed claims and are from the final office action mailed 9/21/2020.

Claim Rejections - 35 USC § 103
(A)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., International Publication No. WO/2016/033397 (hereinafter referred to as Zhang – for citation purposes USPG-PUB 2018/0223216 is being used).  
Regarding claims 1-8 and 10-14, Zhang discloses a natural gas engine lubricating oil composition (as recited in claim 1) (Para. [0133]) comprising:

(b) 0.1 to 3 wt% of a sterically hindered phenol antioxidant (reads on component (b) of claim 1 and reads on claim 6) (Para. [0091] and [0093]),
(c) 0.3 to 5 wt% of diarylamine compounds (reads on component (c) of claim 1 and reads on claim 7) (Para. [0054] and [0060]),
(d) 100 to 800 ppm of phosphorus from a ZDDP compound (reads on component (d) of claim 1 and reads on claims 8 and 10) (Para. [0124]),
(e) 0.1 to 6 wt% of a sulfurized calcium phenate having a TBN ranging from 180 to 450 with a metal ratio of at least 15 (reads on component (e) of claim 1 and reads on claims 11-13) (Para. [0087]-[0089] and [0127]), and 
additional additives including ashless dispersants (as recited in claim 14) (Para. [0094]-[0095]) wherein the composition has a TBN ranging from 6 to 13 and a sulfated ash content ranging from 0.5 to 1.2 wt% (as recited in claims 2-4) (Para. [0135] and [0140]).  
The difference between Zhang and claim 1 is that Zhang does not disclose all of the compositional limitations of claim 1 in a single embodiment.  
It is the position of the examiner that one of ordinary skill in the art at the time of the invention would immediately envisage the composition of claim 1 from the disclosure of Zhang with a reasonable expectation of success.   

Regarding claims 15-20, see discussion above.  
.  

Claim Rejections - 35 USC § 103
(B)	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Busse et al., US Patent Application Publication No. 2006/0014653 (hereinafter referred to as Busse).  
Regarding claims 1-14, Busse discloses an internal combustion engine lubricating oil composition (see Abstract) comprising:
(a) a major concentration of an oil of lubricating viscosity (reads on component (a) of claim 1 and reads on claim 5) (see Table 1),
(b) 4 wt% of a sterically hindered phenol antioxidant (reads on component (b) of claim 1 and reads on claim 6) (Para. [0053]-[0055] and see Table 1),
(c) as 4 wt% of antioxidants are included in the phenolic antioxidant the concentration of the aminic antioxidant can be as little or negligible to up to 4 wt% of diarylamine compounds (reads on component (c) of claim 1 and reads on claim 7) (Para. [0051]-[0052] and see Table 1),
(d) 0.04 to 0.1 wt% of phosphorus from a ZDDP compound derived from primary alcohols (reads on component (d) of claim 1 and reads on claims 8-10) (Para. [0045] and [0078]-[0085]),

additional additives including pour point depressants (as recited in claim 14) (see Table 1) wherein the composition has a TBN of at least 5 and a sulfated ash content of less than 0.7 wt% (as recited in claims 2-4) (Para. [0086] and [0130]).  
The difference between Busse and claim 1 is that Busse does not disclose all of the compositional limitations of claim 1 in a single embodiment.  
It is the position of the examiner that one of ordinary skill in the art at the time of the invention would immediately envisage the composition of claim 1 from the disclosure of Busse with a reasonable expectation of success.   



(2) Response to Argument
Appellants’ response filed 10/22/2021 regarding claims 1-21 have been fully considered and are not persuasive.  
Appellants argue that the Zhang reference does not teach the concentration of antioxidants (in total) as recited in the instant, independent claims (as the claims require at least a total of 3.1 wt% of both antioxidants and the Zhang reference, according to appellant, has a maximum concentration of 3 wt% of antioxidant).  This argument is not persuasive for a multitude of reasons.  The first reason is that Zhang explicitly discloses a basic amine compound that is required in the composition wherein said basic amine 
Furthermore, even if the above rebuttal was not found valid – it is the position of the examiner that an antioxidant concentration of 3 wt% vs 3.1 wt% would not overcome the showing of prima facie obviousness absent a criticality shown by appellants.  This has not been shown by appellants.  The example formulations from the instant specification use a total concentration of antioxidants that ranges from 1.0 to 2.0 wt% GREATER than the comparative examples from the instant specification.  There is no way to extrapolate from appellants’ data whether a difference of 0.1 wt% of antioxidant would lead to the same enhanced results appellants are alleging.  It is settled by the Court that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap, but are close enough, such that one skilled in the art 
Appellants argue that paragraph 0124 of Zhang does not include a disclosure of ZDDP (zinc dialkyl dithiophosphate).  This was an error by the examiner.  Such disclosure is very evident in paragraph 0110 of Zhang.  
Appellants argue that it is not possible to determine the concentration of alkaline earth metal (for claims 1 and 15) nor the phosphorus content (for claims 10 and 18) from the disclosure of Zhang.  This arguments is not persuasive.  It is evident that Zhang discloses alkaline earth metal detergents and phosphorus-containing compounds that are identical to those recited in appellants’ specification.  These compounds in Zhang are also present in a concentration range that at encompasses or overlaps the concentrations for these compounds recited in appellants’ specification; therefore reading on the claims as instantly recited.  Also, of note is that based on the molecular weights and concentrations of the alkaline earth metal detergents and phosphorus-containing compounds one of ordinary skill in the art at the time of the invention could determine the concentration of metal and phosphorus provided to the composition.        
Appellants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejections set forth above.  This argument is not persuasive.  In order to demonstrate unexpected results appellants must fulfill two criterions:  1) appellants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – appellants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant 
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific phenolic and aminic antioxidants along with very specific additional additives present in very narrow concentration ranges.  Independent claims 1 and 15 very broadly recite what is exemplified in the two example formulations from the instant specification.  For these reasons appellants have not fulfilled this criteria in the unexpected results analysis.  
Appellants’ arguments regarding the Busse reference are also not persuasive.  Appellants use the exact opposite argument they used above.  For this reference appellants argue that the reference is requiring that the antioxidants INDIVIDUALLY are present at a concentration ranging from 3.5 wt% or above.  This is the exact opposite of what appellants argued regarding the Zhang reference.  Busse explicitly discloses in paragraph 0048 that the total concentration of antioxidants is at least 3.7 wt% which is within the claimed range for total antioxidant concentration as claimed in claims 1 and 15.   


For the above reasons, it is believed that the rejection should be sustained.
Respectfully submitted,

/VISHAL V VASISTH/           Primary Examiner, Art Unit 1771                                                                                                                                                                                             

Conferees:
/PREM C SINGH/           Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
/Anthony McFarlane/
Primary Examiner, TC 1700           
                                                                                                                                                                                                       


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.3